EXHIBIT CERTIFICATE OF SECRETARY I, JOHN M. LOWBER, the duly elected and acting Secretary of General Communication, Inc., an Alaska corporation ("Company"), do hereby certify and declare that the resolution of the Company's Board of Directors contained in the minutes of its meeting attached hereto as Exhibit 4.3.2A and the copy of the Revised Qualified Employee Stock Purchase Plan attached hereto as Exhibit 4.3.2B, are true and correct copies of each, duly adopted by the Company's Board of Directors at its meeting held on December 18, Executed this 31st day of July 2008 at Anchorage, Alaska. GENERAL COMMUNICATION, INC. By:/s/ John M.
